Citation Nr: 0418250	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for residuals of 
pilonidal cystectomy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had honorable active service in the United 
States Army from April 1978 to April 1981 and from February 
1987 to October 1991.  He also had service in the United 
States Marine Corps from May 1983 to January 1985.  By an 
Administrative Decision in April 1994, the Department of 
Veterans Affairs (VA) determined that the character of 
discharge resulting from this latter period of service 
constituted a bar to VA benefits predicated on that period of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the VA Regional Office 
(RO) in Atlanta, Georgia.  In the intial rating decision, 
dated in December 1992, the RO continued the noncompensable 
evaluation for residuals of a pilonidal cystectomy and denied 
the claims of service connection for a left hand disorder and 
a back disorder.  The appellant disagreed and this appeal 
ensued.  

In the second rating decision of February 2000, the RO denied 
the claim of service connection for PTSD.  With respect to 
this aspect of the appeal, the procedural posture is 
confusing.  The appellant indicated in a March 2000 statement 
he was not satisfied with the February 2000 determination.  
The Board interprets this as a notice of disagreement, though 
the RO at the time did not.  The RO instead responded to a 
later June 2002 claim by the appellant seeking to reopen the 
PTSD claim.  By an October 2002 rating decision, the RO 
declined to reopen the claim.  The appellant disagreed with 
this action, and in June 2003 the RO issued a statement of 
the case characterizing the issue as one of service 
connection for PTSD, though it concluded there was not new 
and material evidence to reopen the claim previously denied 
in February 2000.  The appellant perfected an appeal by an 
August 2003 substantive appeal.  In argument to the Board, 
the appellant's representative characterized the issue as one 
of whether to reopen the previously denied claim of service 
connection.  The Board finds, though, that the appellant 
effectively disagreed with the February 2000 rating decision.  
For this reason, the issue is styled on the title page as one 
of service connection.  

The issues of entitlement to an increased evaluation for 
residuals of pilonidal cystectomy and for service connection 
of a back disorder and of PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

In addition, the appellant in a May 1994 statement disagreed 
with the Administrative Decision of April 1994 barring VA 
benefits for the period of service from May 1983 to January 
1985.  As the RO has not issued a statement of the case, this 
issue is also REMANDED to the RO via the AMC.  


FINDING OF FACT

Medical evidence does not reveal a current left hand 
disorder.  


CONCLUSION OF LAW

A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's notice and assistance obligations.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003) (implementing regulations)).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant' s representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must strictly comply with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Whether or not VCAA notice in this case is deemed in 
compliance with the express requirements of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error.  After the 
appellant disagreed with the December 1992 rating decision 
denying service connection for a left hand disorder, the RO 
sent the appellant a May 1993 statement of the case 
addressing the evidence of record and the criteria for 
adjudicating the claim.  After receipt of additional 
evidence, the RO then issued April 1994 and February 2001 
supplemental statements of the case listing the evidence 
considered, the legal criteria, and the analysis supporting 
its findings and conclusions.  In January and April 2001 
letters, the RO informed the appellant of the VCAA and of 
requirements for showing service connection.  

These notices were sent to the appellant prior to the most 
recent transfer and certification of the appeal to the Board.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The RO informed the appellant of the information 
and evidence needed to substantiate the claims.  See 
38 U.S.C.A. §§ 5102, 5103.  By these notices, the RO informed 
the appellant of the reasons for the determinations, the 
evidence it had considered in evaluating the claims, and the 
evidence that would substantiate his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, VA has satisfied its notice 
obligations, and any error in not providing a single notice 
to the appellant on all +content requirements is harmless and 
not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes the service 
medical records and a VA examination in August 1993.  Also of 
record are private medical records submitted by the 
appellant.  The appellant has not identified any other 
sources of information or evidence regarding the left hand 
disorder.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by  either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

In this case, the evidence of record fails to show a current 
disorder of the left hand for which service connection may be 
established.  The August 1993 VA examination diagnosed 
arthritis of the left hand.  However, the x-ray study 
accompanying that examination was negative for any 
degenerative change.  The remaining evidence associated with 
the two volumes of the claims file is silent as to any 
complaint, finding, or diagnosis regarding the left hand.  
The August 1993 examination report further indicated that the 
appellant told the examiner he had a history of trauma to the 
left hand.  In an August 1992 statement, he claimed he 
injured his left hand during service in April 1990.  The 
service medical records and the remaining documentation 
associated with the claims file do not show such an injury.  
As the medical evidence of record does not show a current 
left hand disorder, the evidence does not satisfy the initial 
element of a service connection claim.  It is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
left hand disorder.  


ORDER

Service connection for a left hand disorder is denied.  


REMAND

With respect to the claim of service connection for a back 
disorder, the record includes medical evidence showing 
current symptomatology of a back disorder and notations in 
the service medical records from June 1987 to January 1988 of 
mechanical low back pain, with an x-ray study in January 1988 
negative for findings concerning the lumbar spine and a 
normal spine clinical evaluation at separation examination in 
September 1991.  The evidence of record does not address 
whether there is a medical connection between the current 
findings and those in service.  The VCAA redefined VA's duty 
to assist and enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003).  Part of this assistance includes the provision of a 
medical examination or the obtaining of a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  On remand, the appellant is 
to be scheduled to a VA examination to address the likely 
etiology of the current back disorder.  

With respect to the claim of service connection for PTSD, 
prior to March 7, 1997 service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).  

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 64 Fed. Reg. 32,807 (Jun. 
18, 1999) (amended criteria effective March 7, 1997).  If the 
evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003)) and 38 C.F.R. § 
4.125 (2003) (requiring PTSD diagnoses to conform to the 
criteria in American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  

Effective March 7, 2002, VA again amended the regulatory 
criteria to clarify the type of evidence relevant in 
corroborating a claimant's statement regarding the occurrence 
of a stressor resulting from a personal assault.  67 Fed. 
Reg. 10,330 (Mar. 7, 2002).  The appellant has not alleged a 
stressor based on a personal assault, and the amended 
criteria did not alter the criteria of section 3.304(f) 
governing claims of PTSD based on stressors of the type 
alleged by the appellant.  See 67 Fed. Reg. 10,330, 10,331 
(Mar. 7, 2002) (the final rule retained existing provisions 
concerning the establishment of PTSD claims related to 
combat).  

Thus, under either version of 38 C.F.R. § 3.304(f), a 
determination as to whether the appellant engaged in combat 
with the enemy raises a rebuttable evidentiary presumption in 
favor of the appellant's lay contentions.  The phrase 
"engaged in combat with the enemy" is also used in 38 
U.S.C.A. § 1154(b), a parallel provision applicable to other, 
non-PTSD claims.  See 38 C.F.R. § 3.304(d).  The phrase, as 
used in section 1154(b), has been interpreted as requiring 
evidence that the appellant participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy depends on the facts of the case and 
must be resolved on a case-by-case basis.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding.  Whether a particular statement in 
service-department records indicating that the appellant 
participated in a particular "campaign" or "operation" may 
be sufficient to denote engagement in combat, depending on 
the language and context of the records in each case.  
Evidence of participation a "campaign" or "operation" 
would not, in itself, generally establish that the appellant 
engaged in combat.  VAOPGCPREC 12-99.  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  VA 
must determine whether the new version of 38 C.F.R. 
§ 3.304(f) is more favorable to the appellant.  If so, it 
should apply that version for the period from and after March 
7, 1997, the effective date of the regulatory change.  The 
Board should apply the old version of 38 C.F.R. § 3.304(f) 
for periods preceding March 7, 1997.  See DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997) (claims must be fully 
adjudicated under both the new and the old criteria to 
determine which version is more favorable).  

It does not appear from the June 2003 statement of the case 
that the appellant has been notified of these regulatory 
changes applicable to the claim.  As for the evidence in the 
claims file, the record includes current diagnoses of PTSD 
and allegations by the appellant of stressful experiences in 
Southwest Asia in 1991 underlying this disorder.  The RO's 
analysis of the claim is limited to a finding that the 
service personnel records do not reveal the appellant's 
receipt of awards signifying combat.  However, even if the 
appellant's service records did not presumptively establish 
his engagement in combat, VA must also attempt to verify any 
stressors the appellant claims.  In a November 1994 
statement, the appellant alleged his claimed stressors as 
including gunfire, SCUD attacks, "rounds landing all 
around", "MOP 4 gear", "pills we took", and "shots we 
took" as stressors occurring near the Kuwait border in 
January and February 1991.  He states these events occurred 
while he was assigned to the 598th Maintenance Company of the 
36th Engineer Group, at Fort Benning, Georgia.  His service 
personnel records show him assigned at this time to the 598th 
Maintenance Company located at Fort Benning.  It is unclear 
whether the 598th Maintenance Company was deployed to 
Southwest Asia during Operation Desert Storm.  In order to 
verify the accuracy of the appellant's claimed stressors, VA 
must prepare a summary of the claimed stressors, attempt 
verification of the claimed stressors through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), and find which stressors are established.  Only 
if a claimed stressor is verified should a VA examination be 
scheduled to assess whether a diagnosis of PTSD can be linked 
to the claimed stressor.  

With respect to the claim for an increase in the rating for 
residuals of a pilonidal cystectomy, the appellant has not 
been examined since August 1993.  Moreover, the disability 
has been rating under the criteria of Diagnostic Code 7804.  
See 38 C.F.R. § 4.118 (2002).  The rating criteria have 
changed during the pendency of this appeal.  The new skin 
ratings went into effect on August 30, 2002.  See 67 Fed. 
Reg. 49,590 (Jul. 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  However, if it 
is determined that the new criteria is more favorable, the 
new criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.  The appellant should be afforded a new 
examination and the RO should evaluate the severity of the 
disability using the appropriate criteria.  

With respect to the April 1994 Administrative Decision 
barring VA benefits predicated on Marine Corps service from 
May 1983 to January 1985, the appellant disagreed in a May 
1994 statement.  The RO has not issued a statement of the 
case.  An appeal is initiated where a claimant has expressed 
timely disagreement in writing with a rating action.  In 
response, the RO must issue an statement of the case, and the 
Board must remand this issue for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

On remand, the RO should also ensure that all notice and 
assistance requirements are complied with.  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  

This case is REMANDED for the following action:  

1.  Review the April 1994 Administrative 
Decision.  If a determination remains 
adverse to the appellant, issue a 
statement of the case to him and his 
representative, notifying him of the time 
limit within which he must respond in 
order to perfect an appeal to the Board.  
Thereafter, this issue is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.

2.  Contact the National Personnel 
Records Center (NPRC) and obtain copies 
of the appellant's complete service 
personnel file.  Associate all documents 
and information obtained with the claims 
file.  

3.  Contact the appellant and ask him to 
provide specific information as to the 
specific nature of the in-service 
stressful experiences he was involved in, 
including information as to the location 
and time of the accident, the type and 
place of any treatment he received at 
that time, and the names of those killed, 
wounded, or otherwise involved in the 
accident.  The RO should conduct follow-
up inquiries as appropriate of the 
appellant and those identified.  
Associate all documents and information 
obtained with the claims file.  

4.  After completion of the above, review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents.  This 
summary, and all supporting documents 
regarding the appellant's claimed 
stressor(s), should be sent to USASCRUR 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein, and to provide information as to 
the activities of the 598th Maintenance 
Company and/or the 36th Engineer Group.  
If unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information; follow-up inquiries 
should be conducted accordingly.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service or prior to service 
it has determined are established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the appellant to be afforded an 
examination by a VA psychiatrist, who has 
not previously examined him, to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

7.  Schedule the appellant for a 
VA orthopedic examination to assess the 
likely etiology of any current back 
disorder.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  Ask 
the physician to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - as to the 
etiology of the back disorder.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - whether a 
current identifiable back disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to an injury, disease, event, or 
symptom documented in the service medical 
records.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

8.  Schedule the appellant for a 
VA examination to assess the severity of 
residuals of a pilonidal cystectomy.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - as to the 
severity of these residuals, including 
any scarring.  Ask the physician to 
comment on the presence or absence of 
symptomatology listed in applicable 
criteria of the amended regulations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

9.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If the 
benefit sought on the current appeal 
remains denied, the appellant and his 
accredited representative should be 
issued a supplemental statement of the 
case addressing all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last supplemental statement of the case.  
The veteran should be given the 
opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P .RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



